 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN SORIA,                                    CASE NO. 1:18-cv-0635-LJO-JLT (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO PROCEED ONLY ON COGNIZABLE
13           v.                                        CLAIMS AND TO DISMISS ALL OTHER
                                                       CLAIMS AND DEFENDANTS WITHOUT
14    RAFEL ZUNGIA, et al.,                            LEAVE TO AMEND
                                                       (Doc. 7)
15                       Defendants.
                                                       FOURTEEN-DAY DEADLINE
16

17          The Court screened Plaintiff’s first amended complaint and found it stated a claim under
18   the Eighth Amendment for denial of medical care against defendants Lt. Herron, Camp
19   Administrator Allison, Dr. Morales, and Case Manager Coordinator R. Gonzales. Insofar as
20   plaintiff sought to assert other claims against these and/or other defendants, the Court determined
21   they were not cognizable. The Court directed the plaintiff to file a notice indicating whether he
22   wished to stand on his pleading, to dismiss this case, or to file another amended pleading. He has
23   now submitted his notice of intent to proceed the claims the Court has found to be cognizable.
24          Accordingly, the Court RECOMMENDS that this action proceed solely on the claims
25   identified above and all other claims and defendants should be dismissed without leave to amend.
26          These findings and recommendations will be submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
28
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

 4   result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     October 1, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
